Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to the prior art rejection of the claims have been considered but are moot in view of the new ground(s) of rejection, particularly the application of Frid-Nielsen reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-8, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2019/0050406 A1) and further in view of Liu (US Pub No. 2014/0149401) and Frid-Nielsen (US Pub. No. 2010/00827713), hereafter, “Frid-Nielsen.”

Regarding claim 1, Nguyen teaches a method of selecting one or more files to attach to an electronic mail, comprising:
generating, by a server having one or more processors, for each file of a plurality of files accessible to the server, a file context to include one or more keywords of content from within the file (Fig. 10 and [0098] particularly, “The attachment suggestion manager 1021 may be employed by a client that communicates with server device 1002, and/or the attachment suggestion manager 1020 may be employed by server device 1002.” and [0033], particularly, “The ranking algorithm may be based on but not limited to the identity of the requestor, the time/recency of the attachable entity, and the number of keywords from the request message ;
receiving, by the server, the request from the client for the one or more attachments to add to an electronic mail ([0024]-[0025], particularly, “The disclosed system may receive message data from a messaging application, such as an electronic mail application, running on a device. The disclosed system may then process that message data locally, remotely, or using a combination of both… Mobile phone 102 may utilize local database 110 and access servers 116, 118, and/or 120 via network(s) 108 to process the message data and provide an appropriate result set of attachable entities. During processing, the disclosed system may rely on local and remote databases to generate the most appropriate attachable entities to provide back to the user.”), the request identifying a mail context for the electronic mail based at least on content of the electronic mail ([0024]-[0025], particularly, “A system that facilitates providing real-time detection of relevant tokens in a message (i.e., portions of character sequences, such as keywords, phrases, sentences, and paragraphs, etc.) and automatically builds intelligent queries for suggested email attachments may be run on an electronic device including, but not limited to, client devices such as a mobile phone 102, a tablet 104, and a personal computer 106. The disclosed system may receive message data from a messaging application, such as an electronic mail application, running on a device.”);
comparing, by the server responsive to receiving the request, the file context of at least one of the plurality of files with the mail context of the electronic mail ([0054] lines 4-7, the sub-query scores may be calculated using a retrieval system that compares certain attachable entities to the candidate sub-queries for similarities in terms.);
selecting, by the server, one or more files from the plurality of files based on the comparison of the file context with the mail context ([0054] lines 4-7, the sub-query scores may be calculated using a retrieval system that compares certain attachable entities to the candidate sub-queries for similarities in terms.); and
providing, by the server to theclient, a list of the one or more files for selection as the one or more attachments for the electronic mail (Fig. 6B 608B, 610B, 612B & [0073] lines 3-4, The suggestion set box may comprise the top K attachable entities.).
But, Nguyen does not explicitly disclose the file context is established prior to a request from a client for one or more attachments.
However, Liu discloses generating, by a server having one or more processors, for each file of a plurality of files accessible to the server, a file context to include one or more keywords of content from within the file prior to a request from a client (Figs 2, 4, 5, and [0005], particularly, “In one aspect, the PDI (per-document index) is generated by parsing a document into a plurality of sections and, for each section, translating in order each term to either a cache index or a term identifier. Subsequent to translating each term, each section is group encoded and stored in a data store. A PDI generated in this manner can be used in combination with an inverted index to identify contextually-relevant search results. For example, a search query is received which comprises keyword terms and surrounding non-keyword terms having a contextual meaning. The inverted index is accessed, and the search query keyword terms are used to identify a set of documents that contains the keywords.” Documents are indexed via keywords with contextual meaning (“file context”) prior to any requests from clients).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen’s system, in view of Liu, such that 
However, the combination of Nguyen and Liu does not explicitly disclose an agent on the client device handling the attachment related functionality but rather Nguyen discloses the messaging application itself generating file context and receiving attachment suggestions.
But, Frid-Nielsen teaches an agent on a client device handling attachment related functionalities ([0079] and [0083]).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen’s system, in view of Liu and Frid-Nielsen, such that functionalities are separated from the messaging application so as to provide an easier means to debug and manage both the messaging application and the attachment functionalities.


Regarding claim 4, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 further teach the method of claim 1, wherein comparing the file context with the mail context further comprises determining a correlation score between the file context and the mail context, the correlation score indicating a semantic similarity between the file context of the at least one of the plurality of files and the mail context of the electronic mail (Nguyen, [0033] lines 12-17, The ranking algorithm may be based on but not limited to the identity of the requestor, the time/recency of the attachable entity, and the number of keywords from the request message that match up with keywords of the attachable entity (either in the title or in the body of the attachable entity)).

Regarding claim 5, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 further teach the method of claim 1, wherein comparing the file context with the mail context further comprises determining a correlation score between the file context and the mail context, the correlation score indicating a temporal similarity between the file context of the at least one of the plurality of files and the mail context of the electronic mail (Nguyen, [0033] lines 12-17, The ranking algorithm may be based on but not limited to the identity of the requestor, the time/recency of the attachable entity, and the number of keywords from the request message that match up with keywords of the attachable entity (either in the title or in the body of the attachable entity)).

Regarding claim 6, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 further teach the method of claim 1, wherein selecting the one or more files further comprises selecting, from the plurality of files, the one or more files with correlation scores greater than a threshold score, each correlation score indicating a semantic similarity between the file context of the corresponding file and the mail context (Nguyen, [0036] lines 15-19, intelligent suggestions operation 214 may be executed if the suggestions meet a certain threshold of quality. If the top K suggested attachable entities do not meet a certain threshold of quality, then the provide default suggestions operation 212 may be executed).

Regarding claim 7, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 further teach The method of claim 1, wherein identifying the file context further comprises identifying the file context using metadata of the file, the file context including at least one of a filename, a time identifier corresponding to uploading of the file; and 
wherein identifying the mail context further comprises identifying the mail context using the content having a header field and a message body of the electronic mail, the mail context including at least one of a subject identifier of the electronic mail, a time identifier corresponding to creation of the electronic mail (Nguyen, [0033] lines 12-17, The ranking algorithm may be based on but not limited to the identity of the requestor, the time/recency of the attachable entity, and the number of keywords from the request message that match up with keywords of the attachable entity (either in the title or in the body of the attachable entity)).

Regarding claim 8, it is rejected by a similar rationale to that set forth in claim 1’s rejection.

Regarding claim 11, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 further teach the system of claim 8, wherein the one or more processors are configured to determine a correlation score between the file context and the mail context, the correlation score indicating a semantic similarity between the file context of the at least one of the plurality of files and the mail context of the electronic mail (Nguyen, [0033] lines 12-17, The ranking algorithm may be based on but not limited to the identity of the requestor, the time/recency of the attachable entity, and the number of keywords from the request message that match up with keywords of the attachable entity (either in the title or in the body of the attachable entity)). 

Regarding claim 12, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 further teach the system of claim 8, wherein the one or more processors are configured to sort the one or more files of the plurality of files by corresponding correlation scores, each correlation score indicating a semantic similarity between the file context of the corresponding file and the mail context for the electronic mail (Nguyen, [0033] lines 9-10, The requested content may be displayed as a set of possible files, in order of relevance).

Regarding claim 13, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 further teach the system of claim 8, wherein the context comparator is further configured to sort the one or more files of the plurality of files by corresponding correlation scores, each correlation score indicating at least one of a semantic similarity and a temporal similarity between the file context of the corresponding file and the mail context for the electronic mail (Nguyen, [0033] lines 9-10, The requested content may be displayed as a set of possible files, in order of relevance).

Regarding claim 14, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 further teach The system of claim 8, wherein the one or more processors are configured to:
identify the file context using metadata of the file, the file context including at least one of a filename, a time identifier corresponding to uploading of the file; and identify the mail context using the content having a header field and a message body of the electronic mail, the mail context including at least one of a subject identifier of the electronic mail, a time identifier corresponding to creation of the electronic mail, (Nguyen, [0033] lines 12-17, The ranking algorithm may be based on but not limited to the identity of the requestor, the time/recency of the attachable entity, and the number of keywords from the request message that match up with keywords of the attachable entity (either in the title or in the body of the attachable entity)). 

Regarding claim 15, Nguyen teaches a method of selecting one or more files to attach to an electronic mail, comprising:
detecting, by a client ([0098] lines 11-14, The attachment suggestion manager 1021 may be employed by a client that communicates with server device 1002) having one or more processors, a request for one or more attachments to add to an electronic mail ([0033] lines4-7, The requested content may be a file, including but not limited to, a Microsoft® Word document, a PDF, a picture, a video, a spreadsheet, a presentation, or another type of file);
generating, by the client, responsive to the request, a mail context based on at least content of the electronic mail ([0024] lines 1-5, A system that facilitates providing real-time detection of relevant tokens in a message (i.e., portions of character sequences, such as keywords, phrases, sentences, and paragraphs, etc.) and automatically builds intelligent queries for suggested email attachments); 
sending, by the client to a server, the request for one or more files to present for selection to add to the electronic mail based on comparing a file context of at least one file of a plurality of files accessible to the server with the mail context of the electronic mail, the file context to include one or more keywords of content from within the at least one file, ([0054] lines 4-7, the sub-query scores may be calculated using a retrieval system that compares certain attachable entities to the candidate sub-queries for similarities in terms); and 
receiving, by the client from the server, a list of one or more files for selection as the one or more attachments for the electronic mail (Fig. 6B & [0073] lines 1-3, After the suggestion set of attachable entities is generated, the suggestion set may be displayed in a suggestion set box 606B).
But, Nguyen does not explicitly disclose the file context using content of the file is established prior to detecting the request.
 a file context generated prior to detecting a request, the file context to include one or more keywords of content from within the at least one file (Figs 2, 4, 5, and [0005], particularly, “In one aspect, the PDI (per-document index) is generated by parsing a document into a plurality of sections and, for each section, translating in order each term to either a cache index or a term identifier. Subsequent to translating each term, each section is group encoded and stored in a data store. A PDI generated in this manner can be used in combination with an inverted index to identify contextually-relevant search results. For example, a search query is received which comprises keyword terms and surrounding non-keyword terms having a contextual meaning. The inverted index is accessed, and the search query keyword terms are used to identify a set of documents that contains the keywords.” Documents are indexed via keywords with contextual meaning (“file context”) prior to any requests from clients).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen’s system, in view of Liu, such that files are indexed prior to client requests so that responses to requests can be achieved in a faster and more efficient manner.
However, the combination of Nguyen and Liu does not explicitly disclose an agent on the client device handling the attachment related functionality but rather Nguyen discloses the messaging application itself generating file context and receiving attachment suggestions.
But, Frid-Nielsen teaches an agent on a client device handling attachment related functionalities ([0079] and [0083]).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen’s system, in view of Liu and Frid-Nielsen, such that functionalities are separated from the messaging application so as to provide an 

Regarding claim 18, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 further teach the method of claim 15, further comprising: providing, by the client to the server, access to the plurality of files to cause the server to generate the file context for at least one of the plurality of files (Nguyen, [0024] lines 12-15, During processing, the disclosed system may rely on local and remote databases to generate the most appropriate attachable entities to provide back to the user).

Regarding claim 19, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 further teach the method of claim 15, wherein receiving the list further comprises receiving the list of the one or more files sorted by corresponding correlation scores, each correlation score indicating a semantic similarity between the file context of the corresponding file and the mail context (Nguyen, [0033] lines 9-10, The requested content may be displayed as a set of possible files, in order of relevance).

Regarding claim 20, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 further teach the method of claim 15, wherein identifying the mail context further comprises identifying the mail context using the content having a header field and a message body of the electronic mail, the mail context including at least one of a subject identifier of the electronic mail, a time identifier corresponding to creation of the electronic mail (Nguyen, [0033] lines 12-17, The ranking algorithm may be based on but not limited to the identity of the requestor, the time/recency of the attachable entity, and the number of .

Claims 2 and 16 are method claims corresponding to system claim 9. They are rejected for the same reasons.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Liu, and Frid-Nielsen further in view of Zhong (US 2018/0004398 A1).

Regarding claim 10, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 further teach the system of claim 8, wherein the one or more processors are configured to:
determine that the electronic mail references a calendar event based on at least the mail context (Nguyen, [0074] lines 16-17, The system may use the calendar information to the filter through possible attachable entities);
However, Nguyen does not teach 
generate, responsive to determining that the electronic mail references the calendar event, a calendar event invite using the mail context; and
provide the list of the one or more files with the calendar event invite selectable as
attachments for the electronic mail.
On the other hand, Zhong teaches determine that the electronic mail references a calendar event based on at least the mail context ([0024] lines 3-7, Context identifier logic 174 can identify the context or content of a message being displayed or composed by email system 122 );
generate, responsive to determining that the electronic mail references the calendar event, a calendar event invite using the mail context (Context identifier logic 174 can identify the context or and
provide the list of the one or more files with the calendar event invite selectable as
attachments for the electronic mail (Zhong, [0042] lines1-3, In addition, attachment identifier/aggregator 196 also identifies relevant attachments and aggregates them into the calendar event as well).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen’s system, in view of Liu, Frid-Nielsen and Zhong, such that once a reference to a calendar event is found in the electronic mail, for the system to automatically generate a calendar invite and include attachments for the electronic mail.

Claims 3 and 17 are method claims corresponding to system claim 10. They are rejected for the same reasons.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Liu, and Frid-Nielsen in further in view of Denise (US 8286085 B1).

Regarding claim 9, the teachings of Nguyen, Liu, and Frid-Nielsen as combined for the same reasons set for in claim 1 teach the parent claim but do not teach wherein the one or more processors are configured to: 
identify a selection of a file as an attachment for the electronic mail outside the list of the one or more files; and
determine a second file context of the file outside the list of the one or more files using content of the file.
wherein the one or more processors are configured to: 
identify a selection of a file as an attachment for the electronic mail outside the list of the one or more files (Denise, Fig 17 & Col 27, lines 8-10, The attachment interface 1730 also includes a browse interface control 1734 that enables a user to navigate a directory structure of a storage device to locate a file to attach); and
determine a second file context of the file outside the list of the one or more files using content of the file (Denise, Col 28, lines 13-18, the system 200 identifies files that a user attaches to communications and derives data related to the attached files. The derived data may include the name of the attached file, a folder in which the attached file was stored, a type of the attached file).
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nguyen’s system, in view of Liu, Frid-Nielsen, and Denise such different attachments can be found and displayed to users thereby allowing users to find the attachments they require more quickly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452